— Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 13, 1986, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the third degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
When reviewing the legal sufficiency of a case proved by wholly circumstantial evidence, the court must view that evidence in a light most favorable to the prosecution and must give the prosecution the benefit of every reasonable inference to be drawn therefrom (People v Lewis, 64 NY2d 1111, 1112; People v Way, 59 NY2d 361, 365; People v Montanez, 41 NY2d 53, 57). In this case the evidence from which the inference of the defendant’s guilt is drawn, when perceived as a whole, overwhelmingly establishes his guilt, is inconsistent with his innocence and excludes to a moral certainty every other reasonable hypothesis (see, People v Lewis, supra; People v Way, supra; People v Barnes, 50 NY2d 375, 380; People v Montanez, supra; People v Benzinger, 36 NY2d 29). Moreover, upon the exercise of factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Lawrence, Eiber and Kooper, JJ., concur.